8 N.Y.3d 940 (2007)
KOOKMIN BANK, in Its Own Right and as Assignee of SUN JIN DIA-TOOLS & EQUIPMENT INDUSTRIAL COMPANY LIMITED, Respondent,
v.
SEXTON DIA-TOOLS, INC., Defendant, and
WOORI AMERICA BANK, Formerly Known as HANVIT AMERICA BANK, Appellant.
Court of Appeals of the State of New York.
Submitted January 29, 2007.
Decided April 26, 2007.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.